Case 6:19-cv-02279-PGB-EJK Document 1 Filed 12/03/19 Page 1 of 9 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

JASON BURKHART CASE NO.:

V5.

Plaintiff,

FIELDS AUTOMOTIVE GROUP , LLC
d/b/a FIELDS BMW OF DAYTONA
and FIELDS VOLKSWAGON OF DAYTONA,

fa

Defendant.
/

COMPLAINT AND DEMAND FOR JURY TRIAL

The Plaintiff, JASON BURKHART, states and alleges as follows:
JURISDICTION AS TO ALL COUNTS

This action arises under the provisions of the Federal Equal Employment Opportunities
Act, 42 U.S.C. section 2000 e. et. seq. a pendent state claim is added as there is a common
nucleus of fact.
At all times alleged hereto Plaintiff, Jason Burkhart was a resident of the State of Florida.
Plaintiff, Jason Burkart a male, is an individual whose status is protected pursuant to the
Federal Equal Employment Opportunities Act, 42 U.S.C. section 2000 e- et seq.
Defendant, FIELDS AUTO GROUP, LLC is a corporation incorporated pursuant to the
laws of the State of Florida.
Any and all allegations alleged hereto occurred at Defendant’s place of business located at
1270 N. Tomoko Farms Rd., Daytona Beach, FL 32124.

At all times mentioned hereto, Defendant was an employer as defined pursuant to the

1
Case 6:19-cv-02279-PGB-EJK Document 1 Filed 12/03/19 Page 2 of 9 PagelD 2

10.

Il.

12.

13.

14.

15.

Federal Equal Employment Opportunities Act, 42 U.S.C. section 2000 (e) et seq.
At all times alleged mentioned hereto, Defendant was an employer as defined pursuant to
the State of Florida Whistleblower Act, Florida Statute 448.101 et seq.
Prior to filing this action, on or about March or April of 2019, the Plaintiff filed charges of
sex discrimination with the Equal Employment Opportunity Commission pursuant to 42
U.S.C. '2000(e).
A Notice of Right to Sue was issued by the Federal Equal Employment Opportunity
Commission on or about September 4, 2019.
Plaintiff has filed his action within 90 days of receipt of the Right to Sue and exhausted all
administrative remedies prior to filing this action. See attached exhibit “A”.

COUNT LL RETALIATION
Plaintiff, Jason Burkhart was previously employed by the Defendant, Fields Auto Group,
LLC, from on or about June 6, 2018, until the date of Plaintiffs termination of on or about
February 27, 2019.
At the time that the Plaintiff was last employed by the Defendant, Plaintiff held the position
of salesman for Defendant’s automobile sales and service business.
Prior to Plaintiff's termination from employment, one of Defendant’s employees began
yelling at Plaintiff in reference to a commission.
Plaintiff proceeded to move away from this individual and entered into Plaintiff's office.
This individual, without Plaintiff's consent, followed Plaintiff into Plaintiff's office and
began in a loud voice to make statements in an intimidating manner “suck my dick” more

than one time, refusing to leave despite demand by Plaintiff, flailing a paper in that
Case 6:19-cv-02279-PGB-EJK Document 1 Filed 12/03/19 Page 3 of 9 PagelD 3

16.

17.

18.

19.

20.

21.

22.

23.

24,

coworkers hand, stating to Plaintiff “do you want this?”, “Do you want to fight?”, “hit me,
hit me”, and attempting to block the door to Plaintiffs office making it difficult for Plaintiff
to leave.

Plaintiff proceeded to inform Defendant’s office manager of these actions and statements
by the Plaintiff's coworker pursuant to Defendant’s policies and procedures

Defendant’s manager subsequently scheduled a conference with the Plaintiff and Plaintiff s
coworker.

Plaintiff informed Defendant’s manager Plaintiff wished to file a harassment complaint
based upon the actions and words of Plaintiff's coworker.

Plaintiff was sent home from work by Defendant and subsequently terminated from
employment.

At the time the Plaintiff was terminated from employment, no reasons were given by
Defendant.

Plaintiff was terminated in retaliation for complaining of being sexually harassed in the
workplace in violation of the Federal Equal Employment Opportunities Act, 42 U.S.C.
section 2000 e- et seq.

Plaintiff's termination from employment was willful and intentional.

At all times alleged hereto, Plaintiff performed Plaintiff's job duties for the Defendant in a
successful and satisfactory manner.

As a result of Plaintiffs termination, Plaintiff has suffered lost wages, the loss of benefits
that had accrued and would have accrued had Plaintiff remained employed by the

Defendant, and has suffered mental anguish. Plaintiff will suffer these losses in the future.
Case 6:19-cv-02279-PGB-EJK Document 1 Filed 12/03/19 Page 4 of 9 PagelD 4

25.

26,

27.

28.

29.

Plaintiff has retained undersigned counsel to represent Plaintiff in this matter and agreed

to pay counsel a reasonable fee.

WHEREFORE Plaintiff demands judgment for the following:

. That the Court award Plaintiff sums for unpaid back wages and future wages, and the value

of lost past and future benefits.

. That the Court award Plaintiff damages for mental anguish and humiliation.

That the Court award punitive damages.

. That the Court award reasonable attorney’s fees pursuant to 42 U.S.C. section 2000 e- et

seq. and costs of this action.

. That the Court award such other and further relief as may be just and equitable in the

circumstances,
Trial by jury.

COUNT D-STATE WHISTEBLOWER CLAIM
Plaintiff, Jason Burkhart was previously employed by the Defendant, Fields Auto Group,
from on or about June 6, 2018, until the date of Plaintiff's termination of on or about
February 27, 2019.
At the time that the Plaintiff was last employed by the Defendant, Plaintiff held the position
of salesman for Defendant’s automobile sales and service business.
Prior to Plaintiff's termination from employment, one of Defendant’s employees began
yelling at Plaintiff in reference to a commission.

Plaintiff proceeded to move away from this individual and entered into Plaintiff’s office.
Case 6:19-cv-02279-PGB-EJK Document1 Filed 12/03/19 Page 5 of 9 PagelID 5

31.

32.

34.

36.

38.

This individual, without Plaintiff's consent, followed Plaintiff into Plaintiff's office and
began n a loud voice to make statements in an intimidating manner “suck my dick” more
than one time, refusing to leave despite demand by Plaintiff, flailing a paper in that
coworkers hand, stating to Plaintiff “do you want this?”, “do you want to fight?”, “hit me,
hit me”, and attempting to block the door to Plaintiff's office making it difficult for Plaintiff
to leave..

Plaintiff proceeded to inform Defendant’s office manager of these actions and statements
by the Plaintiff's coworker pursuant to Defendant’s policies and procedures, objecting to
these actions and statements.

Defendant’s manager subsequently scheduled a conference with the Plaintiff and Plaintiff s
coworker.

Plaintiff informed Defendant’s manager Plaintiff wished to file a harassment complaint
based upon the actions and words of Plaintiffs coworker.

Plaintiff was sent home from work by Defendant and subsequently terminated from
employment.

At the time the Plaintiff was terminated from employment, no reasons were given by
Defendant.

To Plaintiff's best information and belief, Plaintiff's coworker was retained by the
Defendant.

Plaintiff was terminated in retaliation for complaining of being physically threatened and
assaulted by Plaintiff's coworker.

The actions by Plaintiffs coworker were an assault contrary to Florida Statute 784.011 and
Case 6:19-cv-02279-PGB-EJK Document 1 Filed 12/03/19 Page 6 of 9 PagelD 6

39.

40.

4).

42.

attempted false imprisonment contrary to Florida statutes 787.02 and 777.04.

Plaintiff's termination from employment was in violation of the State of Florida
“Whistleblower Act”, 448.101 et. seq. 448.102 (3).

Defendant’s actions in terminating Plaintiff from employment or willful and intentional.
As a result of Plaintiff's termination, Plaintiff has suffered lost wages, the loss of benefits
that had accrued and would have accrued had Plaintiff remained employed by the
Defendant, and has suffered mental anguish. Plaintiff will suffer these losses in the future.
Plaintiff has retained undersigned counsel to represent Plaintiff in this matter and agreed
to pay counsel a reasonable fee.

WHEREFORE Plaintiff demands judgment for the following:

. That the Court award Plaintiff sums for unpaid back wages and future wages, and the value

of lost past and future benefits.

. That the Court award Plaintiff damages for mental anguish and humiliation.

That the Court award punitive damages.

That the Court award reasonable attorney’s fees pursuant to Florida statute 748.104.

. Punitive damages as a result of Defendant’s willful and intentional violation of the Act.

That the Court award such other and further relief as may be just and equitable in the
circumstances.

Trial by jury.
Case 6:19-cv-02279-PGB-EJK Document 1 Filed 12/03/19 Page 7 of 9 PagelD 7

Respectfully submitted December 3, 2019.

__/s/ David W_ Glasser

DAVID W. GLASSER, ESQUIRE
Fla. Bar No. 780022

116 Orange Avenue

Daytona Beach, FL 32114
Telephone: (386) 252-0175
Facsimile: (386) 257-0246

Email: David@dglasserlaw.com
legal@dglasserlaw.com

Attomey for Plaintiff
Case 6:19-cv-02279-PGB-EJK Document 1 Filed 12/03/19 Page 8 of 9 PagelD 8
EEOC Form 161 (11/16) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

 

 

To: Jason Burkhart From: Miami District Office

130 Sands Parc Blvd Miami Tower, 100 S E 2nd Street

Unit 110 Suite 1500

Daytona Beach, FL 32117 Miami, FL 33131

[| On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No. EEOC Representative Telephone No.
MARISSA COSCULLUELA,

510-2019-03585 Investigator (305) 808-1781

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:

The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.
Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
discrimination to file your charge

A OOOO

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

LL

Oiner (drieiiy state)

- NOTICE OF SUIT RIGHTS -

(See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

On behalf of the Commission

 

oO cp ,
Biot Kb bgef SEP @4 2019
Encasurests) Michael J. Farrell, (Date Mailed)

District Director

cc:

Mr. John Fields, Manager
FIELDS AURO GROUP

1270 N Tomoka Farms Road
Daytona Beach, FL 32124

ov byte
Case 6:19-cv-02279-PGB-EJK Document 1 Filed 12/03/19 Page 9 of 9 PagelD 9

Enclosure with EEOC
Farm 161 (11/16)

INFORMATION RELATED TO FILING SUIT
UNDER THE LAWS ENFORCED BY THE EEOC

(This information relates to filing suit in Federal or State court under Federal law.
!f you also plan to sue claiming violations of State law, please be aware that time limits and other
provisions of State law may be shorter or more limited than those described below.)

Title VI of the Civil Rights Act, the Americans with Disabilities Act (ADA),
the Genetic Information Nondiscrimination Act (GINA), or the Age
Discrimination in Employment Act (ADEA):

PRIVATE SUIT RIGHTS — =

in order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should de so promptly. Give your attorney a copy of this Notice, and its envelope, and tell
him or her the date you received it. Furthermore, in order to avoid any question that you did not act in a timely
manner, it is prudent that your suit be filed within 90 days of the date this Notice was maifed to you (as
indicated where the Notice is signed) or the date of the postmark, if later.

Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a “complaint” that contains a short
statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of
your charge must be attached to the complaint you file in court. If so, you should remove your birth date from the
charge. Some courts will not accept your complaint where the charge includes a date of birth. Your suit may include
any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters
alleged in the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in
some cases can be brought where relevant employment records are kept, where the employment would have
been, or where the respondent has its main office. If you have simple questions, you usually can get answers from
the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint
or make legal strategy decisions for you.

PRIVATE SUIT RIGHTS -- Equal Pay Act {EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 — not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title Vil, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION --_ Title VII, the ADA or GINA:

If you cannot afford or have been unable to cbtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE -- Ali Statutes:

You may contact the EEOC representative shawn on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
